The Surrogate.
The recent decision of the Court of Appeals, in the Matter of Dissosway (91 N. Y., 235), .seems to establish that the proper procedure applicable to the issue of execution herein is that which is prescribed by the Code.
In filing a transcript of the decree, therefore, and in 'docketing the same, this applicant has pursued the cor*243rect practice. But lie does not need to obtain leave oí the Surrogate before asserting his right to issue execution. Section 1825 of the Code is inapplicable to such a case as the present, where, by § 2554, execution must issue as of course.